Citation Nr: 1818730	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-41 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable disability evaluation for service connected bilateral hearing loss, to a disability evaluation in excess of 20 percent from April 23, 2014, and to a disability evaluation in excess of 60 percent after October 29, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1972 to December 1981. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma and Oakland, California.  

The Veteran testified before the undersigned Veterans' Law Judge at an August 2017 Travel Board Hearing, and a transcript of this hearing is of record.  


FINDING OF FACT

The probative evidence of record fails to establish that the Veteran meets the regulatory criteria for a higher disability evaluation for bilateral hearing loss for any period on appeal.  


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable disability evaluation for service connected bilateral hearing loss, to a disability evaluation in excess of 20 percent from April 23, 2014, and to a disability evaluation in excess of 60 percent after October 29, 2015 have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.385, 4.85-4.87, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R., Part 4 (2017).  An evaluation of the level of disability present includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2017).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2017).  

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  

The Veteran was originally granted service connection for bilateral hearing loss in a February 2013 rating decision, effective August 2011, and assigned an initial non-compensable evaluation.  In a November 2015 RO decision, the RO increased the Veteran's disability rating to 20 percent, effective April 2014, and to 60 percent, effective October 2015.  The Veteran has appealed.

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.  Where impaired hearing is service connected in only one ear, the non-service connected ear will be assigned a Roman numeral I rating purposes.  Id.  

For exceptional hearing impairment, 38 C.F.R. § 4.86 states that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear is to be evaluated separately.  Id.

Of record are results from VA compensation examinations from February 2013 and October 2015.  The Veteran has also submitted a number of private evaluations.  

The February 2013 examination yielded test results of pure tone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz of 30, 35, 30, 35, and 35 decibels, respectively, for an average over the four frequencies of interest of 34 decibels.  Test results of pure tone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 30, 35, 35, 35, and 35 decibels, respectively, for an average over the four frequencies of interest of 35 decibels.  Speech audiometry test results revealed speech recognition ability of 76% in both the right and left ears.  These results show that the Veteran does not have exceptional hearing loss in the either ear as contemplated in 38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI to the February 2013 measurements results in assignment of Roman Numeral III to the right ear and Roman Numeral III to the left ear, for the purpose of determining a disability rating.  A 0 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row III with column III.

Additional VA testing was performed in October 2015.  The October 2015 examination yielded test results of pure tone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz of 60, 70, 85, 80, and 90 decibels, respectively, for an average over the four frequencies of interest of 81.25 decibels.  Pure tone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 55, 70, 85, 90, and 105 decibels, respectively, for an average over the four frequencies of interest of 87.5 decibels.  Speech audiometry test results revealed speech recognition ability of 64 percent in the right ear and 32 percent in the left ear.  These results show that the Veteran has exceptional hearing impairment in both ear as contemplated in 38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI to the October 2015 measurements results in assignment of Roman Numeral VII to the right ear and Roman Numeral XI to the left ear, for the purpose of determining a disability rating.  A 60 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row VII with column XI.  This is higher than the rating derived from Table VIA, which rates exceptional hearing loss.

The February 2013 and November 2015 audiological test results do not provide for assigning a higher disability rating for the Veteran's bilateral hearing loss for any period on appeal.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United States Court of Appeals for Veterans Claims (Court) held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  Here, the examiners did this.  The Veteran described difficulty hearing, particularly over the phone or in situations where there is background noise, and reported that he must frequently request that others repeat themselves.  At work, he sometimes has difficulty hearing alarms.  

The Veteran has also submitted a number of private audiological evaluations.  The first is an audiogram from Central California ENT performed in July 2011.  This audiogram is in graphical form, but an estimation of the pure tone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz is 15, 25, 70, NA, and 65 decibels, respectively, for an average over the four frequencies of interest of 53 decibels.  Pure tone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 10, 20, 70, NA, and 70 decibels, respectively, for an average over the four frequencies of interest of 53 decibels.  While a speech discrimination test was administered, the Board is unable to determine whether that test is the Maryland CNC as required by VA regulations.  

Using Table VIA, which rates hearing impairment based only on puretone threshold averages, results of assignment of Roman Numeral III to the right ear and Roman Numeral III to the left ear.  A 0 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row III with column III.  Thus, this audiogram does not support the assignment of an initial compensable disability evaluation.

The Veteran has also submitted audiograms obtained from Costco's Hearing Aid Center in May 2012 and April 2013.  Unfortunately, the Board is unable to determine if these hearing tests were conducted by a state licensed audiologist as required by VA regulations.  See 38 C.F.R. § 4.85.  Because the qualifications of the examiners are unclear, the Board has not attempted to interpret these results.  

Additionally, the Veteran submitted an April 2014 audiogram from the State of California Department of Corrections and Rehabilitation.  This audiogram is in graphical form, but an estimation of the pure tone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz is 20, 55, 70, 70, and 75 decibels, respectively, for an average over the four frequencies of interest of 67.5 decibels.  Pure tone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 15, 60, 80, 80, and 80 decibels, respectively, for an average over the four frequencies of interest of 75 decibels.  While a speech discrimination test was administered, the Board is unable to determine whether that test is the Maryland CNC as required by VA regulations.  

Using Table VIA, which rates hearing impairment based only on puretone threshold averages, results of assignment of Roman Numeral V to the right ear and Roman Numeral VI to the left ear.  A 20 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row V with column VI.  Thus, this audiogram does not support the assignment of a disability evaluation in excess of 20 percent after April 2014.

Finally, the Veteran has submitted part of a VA hearing evaluation administered in July 2016.  This audiogram is in graphical form, but an estimation of the pure tone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz is 30, 55, 80, NA, and 80 decibels, respectively, for an average over the four frequencies of interest of 72 decibels.  Pure tone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 25, 60, 80, NA, and 100 decibels, respectively, for an average over the four frequencies of interest of 80 decibels.  While a speech discrimination test was administered, the Board is unable to determine whether that test is the Maryland CNC as required by VA regulations.  

Using Table VIA, which rates hearing impairment based only on puretone threshold averages, results of assignment of Roman Numeral VI to the right ear and Roman Numeral VII to the left ear.  A 30 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row VI with column VII.  Thus, this evaluation does not support a disability evaluation in excess of 60 percent after October 2015 nor does it show that the Veteran's hearing has worsened since his last VA examination was administered.  

Based on all the above evidence, entitlement to an initial compensable disability evaluation for service connected bilateral hearing loss, to a disability evaluation in excess of 20 percent from April 23, 2014, and to a disability evaluation in excess of 60 percent after October 29, 2015 must be denied.  The Board has reviewed both the VA audiological examinations and the private audiograms submitted by the Veteran and the application of these clinical results to VA regulations does not support assignment of a higher disability evaluation for any period on appeal.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to an initial compensable disability evaluation for service connected bilateral hearing loss, to a disability evaluation in excess of 20 percent from April 23, 2014, and to a disability evaluation in excess of 60 percent after October 29, 2015 is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


